Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments the outstanding rejection have been withdrawn.
Claims 1-, 3-9 are allowed.

Closest Prior Art and Allowable subject matter:
	Vignon et al. (US 10,548,563) which discloses A system for highlighting an instrument in an image includes a probe (122) for transmitting and receiving ultrasonic energy and a marker device (120) configured to respond to a received ultrasonic signal and emit an ultrasonic signal after a delay. A medical instrument (102) includes the marker device. A control module (124) is stored in memory and configured to interpret the ultrasonic energy received from the probe and from the marker device at the probe to determine a three dimensional location of the medical instrument to highlight a position of the marker device in an image. 
However, the prior art of record fails to teach analyzing the ultrasonic signals within a detection window to find a time of arrival of a maximum signal from the imaging probe to the marker device which best matches a position of the marker device; injecting an acoustic feedback signal into the imaging probe by emitting a delayed signal from the marker device to the imaging probe, the delayed signal including one or more timed pulses to simulate a marker shape in an echo back from the marker device, wherein the acoustic feedback signal is injected at times to + nT + Si, where to is the time of arrival of the maximum signal from the imaging probe to the marker device, T is the frame repetition period of the imaging mode, n is an integer, and Sj corresponds to one of a plurality of selectable shapes for the marker shape; based on the video-out signal from the ultrasound scanner and the injected acoustic feedback signal, qualitatively estimating internal beam forming and scan conversion parameters of the ultrasound scanner

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793